Name: Commission Regulation (EC) No 638/2002 of 12 April 2002 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 2007/2001
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0638Commission Regulation (EC) No 638/2002 of 12 April 2002 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 2007/2001 Official Journal L 096 , 13/04/2002 P. 0016 - 0016Commission Regulation (EC) No 638/2002of 12 April 2002concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 2007/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 2007/2001(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 299/95(5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 5 to 11 April 2002 in response to the invitation to tender for the export refund on wholly milled round grain A rice to certain third countries issued in Regulation (EC) No 2007/2001.Article 2This Regulation shall enter into force on 13 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 272, 13.10.2001, p. 13.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 35, 15.2.1995, p. 8.